Citation Nr: 1111299	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), from 70 percent to 50 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Since the date of the initial grant of service connection in 2003, the Veteran's PTSD has not shown any sustained improvement, and has been more often than not manifested by symptoms including nightmares, mood disturbances, social isolation, exaggerated startle response, and episodes of confusion.


CONCLUSION OF LAW

The rating for PTSD was improperly reduced from 70 to 50 percent, and the criteria for restoration of a 70 percent evaluation for the disorder have been met from December 1, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Rating Reductions

A.  Applicable Law

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 70 percent rating, reduced to 50 percent in the September 2006 rating decision on appeal, had been in effect for less than a five-year period.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
Turning to the merits of this claim, the Veteran contends that the RO's reduction of his PTSD evaluation from 70 percent to 50 percent was improper.  Specifically, in the February 2008 VA Form 646, the Veteran's representative argues that the RO did not apply the correct laws and regulations relating to reductions of ratings.  Rather, they treated the issue as an increased rating claim.  Further, he states that the VA examinations conducted in 2005 and 2007 do not reflect a decrease in the severity of the Veteran's PTSD symptoms.  

The 70 percent rating the Veteran seeks to have restored was awarded based on an October 2003 VA examination.  At the time, he was working as the city auditor, where he had been employed for 27 years.  He saw his two daughters every Sunday, and described his relationship with them as being "real good."  He was currently married to his second wife, and described his relationship with her as being "pretty good."  In addition, the Veteran was taking care of his sister, who did not drive, so he drove her back and forth from work during the week.  He stated that his original appointment for the VA examination had been scheduled for earlier that month, but that when he had attempted to drive to Fargo for the appointment, he had become confused and "zoned out".  He is unsure whether he fell asleep or exactly what happened, but he ended up with his car in a ditch.  These "zoning out" experiences began to occur one year prior, and had become more frequent.  For example, two weeks later, he was supposed to have a report prepared for a meeting at work, but became lost in the alley behind his office and missed the meeting.  He had not slept well at night for the past 5 or 6 years due to nightmares.  He had never used medications because he did not like to take pills.  He had no suicidal ideations.  The Veteran's mood was anxious, and his speech was blocked at times, although there were no signs of thought disorder, hallucinations, or delusions.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  
  
The rating reduction was based on the results of a May 2006 VA examination.  The Veteran had started taking Remeron for depression after a 4- or 5-day period in October 2004, when he had been unable to sleep at all.  He continued to have nightmares, and would occasionally yell in his sleep.  When he awoke from these nightmares, he would be drenched in sweat, his heart was beating rapidly, and he was breathing rapidly.  The medication had helped somewhat.  Prior to taking it, he would often go through a 3-week period during which he constantly had bad dreams, but they had become less frequent.  He reported exaggerated startle response and difficulty dealing with people.  When such days occurred, he would take a day off  work.  He said he was not close to anyone except for his family.  During the examination, the Veteran's report had little intonation and he showed little facial expression, but there was no indication of though blocking or psychomotor retardation.  A mild blunting of mood was indicated, but affected responses were appropriate to theme.  He was fully oriented.  The examiner assigned a GAF score of 62, and noted that the Veteran continued to show a general pattern of mild PTSD symptoms.  Ongoing social and vocational effects were seen, and the Veteran's report did not suggest an increase in symptomatology since the last review (in 2003).   

The Veteran was afforded another VA examination in September 2007 (with the same examiner as in 2006), on which the RO relied in part to confirm its rating reduction.  The Veteran continued to take Remeron.  He continued to have occasional bad dreams (at least once a month), although his sleep was improved with medication.  He also continued to report exaggerated startle response, and stated he had no close friends.  He said his secretary at work occasionally told him to go home on days when he was clearly stressed.  This generally occurred once or twice a week.  He was unable to tolerate busy situations.  The Veteran again demonstrated little intonation or facial expression, indicating a mild blunting of mood.  He was also a bit tense.  However, there was no indication of disturbed thought process, and he was oriented to all spheres.  The examiner noted a pattern of anxiety with chronic, mild dysphoric mood.  There was no suicidal ideation.  The examiner assigned a GAF score of 62, and stated that the nature and extent of symptomatology was unchanged since his last examination in 2006.  The examiner noted that the Veteran had been able to maintain employment, but had weekly episodes in which he could not function on the job.  He had very limited social contact, diffuse mood problems, discomfort, and impairment in functioning that was consistent with the preceding and earlier evaluations.  

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 70 percent to 50 percent, in the September 2006 rating decision, was improper.  Although his GAF score had improved from 50 to 62, the 2006 examiner stated that the Veteran continued to show a pattern of mild PTSD symptoms, and that there was no indication that his symptoms had increased since the last examination in 2003.  Notably, the examiner did not observe a decrease in symptoms, but appears to have concluded that his symptomatology had stayed the same.  Moreover, when the examiner saw the Veteran again in 2007, he concluded that the nature and extent of symptomatology was unchanged since the previous examination in 2006, and that the impairment in functioning was consistent with the preceding and earlier evaluations.   Thus, the 2006 and 2007 VA examinations do not show an improvement in the Veteran's PTSD symptoms.  

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  With all due respect for the decision of the RO, the Board believes that standard had not been herein met.  We find that there was no basis for finding that the Veteran's symptoms had improved on any sustainable level, and thus, the reduction from 70 to 50 percent was neither supportable nor appropriate under pertinent cited guidelines.


ORDER

Restoration of the Veteran's 70 percent disability rating for service-connected PTSD is granted, effective from the date of reduction, December 1, 2006, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


